IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs October 5, 2004

                STATE OF TENNESSEE v. LAWRENZO MENTON

                      Appeal from the Criminal Court for Shelby County
                     Nos. 00-02081, 82, 83, 84  W. Otis Higgs, Jr., Judge



                   No. W2004-00350-CCA-R3-CD - Filed January 13, 2005




DAVID G. HAYES, J., separate concurring opinion.


       I join with the majority in concluding that the record is insufficient to justify the imposition
of consecutive sentences and that the defendant’s length of sentences requires modification.

        The majority opines that modification is compelled by the holding of Blakely v. Washington,
542 U.S. ___, 124 S. Ct. 2531 (2004). For those reasons expressed in State v. Carlos Eddings, No
W2003-02255-CCA-R3-CD (Tenn. Crim. App. at Jackson, June 2, 2004) (Hayes, J., dissenting), I
find any sentencing challenge to the length of sentence under Blakely is now waived for failure to
object to the sentencing error at the trial level. Tenn. R. App. P. 36(a). Nonetheless, after de novo
review, I agree with the majority that the trial court erred in applying enhancing factors (3), (4), (6),
(11), and (17). I also agree that only factor (2) is supported by the record.

        For this reason, I join with the majority in modifying the defendant’s sentences as reflected
by the opinion.



                                                                ______________________________
                                                                David G. Hayes, Judge